IN THE COURT OF APPEALS
                          AT KNOXVILLE
                                                           FILED
                                                          October 15, 1999

                                                         Cecil Crowson, Jr.
                                                        Appellate Court Clerk

                                 )   KNOX COUNTY
JAMES R. BALDWIN,                )   03A01-9903-CH-00110
                                 )
     Plaintiff-Appellant,        )
                                 )
     v.                          )
                                 )   HON. SHARON BELL
THE KNOX COUNTY BOARD            )   JUDGE
OF EDUCATION,                    )
                                 )
     Defendant-Appellee.         )
                                 )   AFFIRMED AND REMANDED
                                 )




THOMAS R. HENLEY of LUFKIN, HENLEY & CONNER, Knoxville, for
Appellant

RICHARD T. BEELER, Knox County Law Director, and MARY ANN
STACKHOUSE, Deputy Law Director, for Appellee




                            O P I N I O N




                                                        Goddard, P.J.



          This appeal involves an action for back wages by James

R. Baldwin, the Plaintiff/Appellant and a former employee of the

Knox County School Board, the Defendant/Appellee.    Mr. Baldwin

argues that he is owed approximately $32,187 in wages.         Upon the

filing of his complaint, Mr. Baldwin moved for summary judgment,

and the Board likewise moved for summary judgment on the ground
of res judicata when it filed its answer to Mr. Baldwin’s

complaint.



          After hearing the parties’ arguments on January 25,

1999, the Trial Court granted the Board’s motion for summary

judgment on the ground of res judicata on February 26, 1999.      Mr.

Baldwin appeals the judgment of the Trial Court.




          Mr. Baldwin’s sole issue on appeal, which we restate,

is whether the Trial Court erred by applying the doctrine of res

judicata because the issues presented in the case sub judice are

not the same as in a previous suit against the Board.




          Mr. Baldwin had been a teacher with the Knoxville City

School System.   When the Knoxville City School System merged with

the Knox County School System,   Mr. Baldwin applied for the

position of workers’compensation administrator and received that

position beginning with the 1989-90 school year.   He retired from

that position in 1993.




          Mr. Baldwin filed his first lawsuit against the Board

in 1994 and alleged that the Board had paid him less than he

should have received during the years 1988 to 1993.   Among his

allegations were that the Board owed him $32,187 in wages.     The

                                 2
Trial Court dismissed all of Mr. Baldwin’s claims and denied

relief except for $179, which the Board acknowledged that it owed

Mr. Baldwin for wages during the 1992-93 school year.




           Mr. Baldwin appealed to this Court, which affirmed the

judgment of the Trial Court.   See Baldwin v. Knox County Board of

Education, an unreported opinion of this Court, filed in

Knoxville on November 30, 1995.




           Approximately eighteen months later on February 3,

1997, Mr. Baldwin filed his second lawsuit concerning wages.     In

his second complaint, Mr. Baldwin argued that the Board owed him

$32,187 in wages, but in this complaint, he alleged that the

reduction in pay was a violation of Tennessee Code Annotated

§ 49-5-203, which provides for a teacher’s rights in a school

system.   As already noted, Mr. Baldwin moved for summary

judgment, as did the Board, which asserted the affirmative

defense of res judicata.




           After arguments by both sides, the Trial Court held

that res judicata barred Mr. Baldwin’s second lawsuit.




                                  3
           Mr. Baldwin argues that the Trial Court erred in

applying the doctrine of res judicata in the case sub judice.       He

contends that issues in the present case were not the same as

those in the first lawsuit.   He maintains that the issue in the

first lawsuit was breach of an implied contract and that the

issue in the second lawsuit was violation of the teacher tenure

statute.   With respect to the parties in each suit, Mr. Baldwin

asserts that “the first lawsuit involved charging specific

administrative officials, Plaintiff’s supervisors, with making

promises and not keeping them.    The second lawsuit involves

charging the school board as a broad government administrative

agency with violating the rights and privileges of an

employee....”   He argues that the two causes of action could not

have been brought in the same lawsuit because the “issues were

contradictory - Implied contract v. tenure rights,” and the proof

would have been different for each.    Therefore, the doctrine of

res judicata is not applicable.




           The Board argues that res judicata is applicable to the

case sub judice.    Citing numerous cases in support of its

argument, the Board asserts that “the doctrine of res judicata

bars this second lawsuit since it is between the same parties and

is based on the same claim as to all issues which were or could

have been litigated in the former suit.”




                                  4
           As the Board notes, the doctrine of res judicata bars a

second suit between the same parties on the same cause of action

as to all issues which were or could have been litigated in the

former suit.   Penn-America Insurance Company v. Crittenden, 984
S.W.2d 231 (Tenn. Ct. App. 1998); Collins v. Greene County Bank,

916 S.W.2d 941, 945 (Tenn. Ct. App. 1995)(emphasis added).




           We find that this case presents us with a classic

example of res judicata.    The key to an analysis under res

judicata is whether the issue could have been litigated in the

former lawsuit.   In his first lawsuit, Mr. Baldwin sued the Knox

County Board of Education, the same party in the second suit.

The issue in his first lawsuit was $32,187 in wages that were

owed him by the Board, and in this second suit, the issue is

$32,187 in back wages.   However, in his second suit, Mr. Baldwin

asserts his claim for wages pursuant to the teacher tenure

statute, a claim he certainly could have raised in his first

lawsuit.




           For the foregoing reasons, the judgment of the Trial

Court is affirmed, and the cause remanded for collection of the

judgment and costs below.    Costs of appeal are adjudged against

Mr. Baldwin and his surety.




                                  5
                                 ___________________________
                                 Houston M. Goddard, P.J.

CONCUR:



__________________________
Herschel P. Franks, J.



__________________________
D. Michael Swiney, J.




                             6